Citation Nr: 0826788	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-00 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1978 to July 1981 and January 1991 to March 1991.  
Service connection for residuals of a back condition was 
initially denied in an April 2003 rating decision.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which determined that new and 
material evidence had not been submitted to reopen the claim. 

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at Winston-Salem in March 2008.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

The Board notes that the veteran submitted additional 
pertinent evidence to the Board in February 2008 with a 
waiver of consideration by the agency of original 
jurisdiction pursuant to 38 C.F.R. § 20.1304 (2007).

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
residuals of a back condition was denied in an unappealed 
April 2003 RO decision.

2.  Evidence received since the final decision of record 
relates specifically to unestablished facts necessary to 
substantiate the claim for service connection for a back 
condition.  The additional evidence also raises a reasonable 
possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for entitlement to service connection for residuals of 
cervical spine stenosis, claimed as a back condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act  of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.326(a) (2007).  Under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The Board concludes that the provisions 
of the VCAA have been complied with to the extent required 
under the circumstances presented in this case.  In light of 
the favorable decision for the veteran in this case, any 
error in the timing or content of VCAA notice or assistance 
is moot.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2005, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Analysis

The veteran seeks entitlement to service connection for 
residuals of a back condition.  Implicit in his claim is the 
contention that new and material evidence has been received 
by VA which is sufficient to reopen the claim. 

At the time of the April 2003 rating decision, the evidence 
of record included the veteran's service medical records, 
which contained documented complaints of "upper back pain" 
in July 1989.  The RO denied the claim, however, because 
there was no evidence showing a current back disability.

The evidence added to the veteran's claims folder since the 
final decision includes the results of an MRI conducted in 
November 2004, which revealed severe central stenosis at C5-
6, and moderate to severe stenosis at C4-5 and C6-7.  The 
record also contains VA outpatient treatment records; a 
statement of accident from the veteran; private opinions from 
J.P., M.D., reflecting treatment for mid and upper back 
complaints; and private opinions from S.S., M.D. and A.E., 
DC, which suggest that the veteran's current disability may 
be the result of an injury in service in 1980.

The Board finds that this evidence is new, in that it was not 
of record at the time of the initial denial, and also 
material, in that it raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of a back condition.  As such, the claim to 
reopen is granted.


ORDER

New and material evidence has been received and the claim for 
entitlement to service connection for a back condition is 
reopened; to that extent only the claim is granted.




REMAND

As noted, there are several private opinions of record 
regarding the veteran's claim of entitlement to service-
connection for residuals of a back condition.  The Board 
further notes that there is no indication that a VA 
examination has ever been administered.  Though the Board 
acknowledges that a February 1982 VA general examination was 
conducted, it points out that the examination specifically 
addressed the veteran's claim of entitlement to service 
connection for a left eye injury, and not residuals of a back 
condition incurred during service.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, there is competent evidence of a current 
disability and notations of back pain in the veteran's 
service medical records.  The veteran also clearly 
articulated experiencing continuous symptoms since active 
duty to present in his March 2008 hearing.

The Board finds there is insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
issues of service connection for residuals of a back 
condition.  Thus, a remand is necessary to afford the veteran 
a VA medical examination with respect to this claim, 
including a medical nexus opinion.  

The Board notes in passing that the issue on appeal was 
initially characterized by the RO as being a claim of 
entitlement to service connection for "a back condition."  
It was later recharacterized as a claim of entitlement to 
service connection for cervical spine stenosis, based on 
medical evidence reflecting complaints of "upper back" 
pain, and diagnoses of stenosis in the cervical spine.  The 
Board notes, however, the veteran lay complaints appear to 
describe disability throughout his mid and upper back; thus, 
the Board finds that the veteran intended for his claim to 
encompasses the entire spine; thus, the VA examination 
conducted as a consequence of this remand should not be 
limited solely to the cervical spine.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA examination, to include 
examination of the veteran's cervical 
and thoracolumbar spine, to determine 
the nature and etiology of the veteran's 
claimed residuals of a back condition.  
As to any disability of the spine that 
is identified, the examiner should offer 
an opinion as to whether the veteran's 
persistent or recurrent symptoms are at 
least as likely as not (50 percent or 
greater probability) related to an in-
service disease or injury.  A complete 
rationale should be provided for any 
opinions given.  If the requested 
medical opinions cannot be given, the 
examiner(s) should state the reason why.

2.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection of 
residuals of a back condition.  If 
service connection is not granted, an 
appropriate supplemental statement of 
the case should be issued.  The veteran 
and his representative should be 
afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




